W. Allen, J.
1. The signature of the defendant, which he did not deny in his answer, and expressly admitted at the trial, appeared to be to an indorsement of the note and a waiver of protest, and was prima facie evidence of both.
2. In the absence of evidence that a protest of the note was necessary to hold the indorser, and was a right upon which the indorser could insist, and therefore could waive, the court might well have found that the word “ protest,” as used by the defendant, meant notice; and that the defendant had waived notice of demand and refusal. See Brannon v. Hursell, 112 Mass. 63, 70; Coddington v. Davis, 3 Denio, 16; S. C. 1 Comst. 186.
3. It does not appear that anything was said in the conversation between the defendant and Cornish which would- be admissible as part of the res gestee, and which would not come within the common rule which excludes declarations.

Exceptions overruled.